Opinion filed March 31, 2015




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-12-00335-CR
                                  __________

                ALFRED JAMES WILLIAMS, Appellant
                              V.
                  THE STATE OF TEXAS, Appellee

                    On Appeal from the 350th District Court
                               Taylor County, Texas
                          Trial Court Cause No. 10254-D

                     MEMORANDUM OPINION
      The jury convicted Appellant, Alfred James Williams, of murder. Appellant
pleaded “true” to an enhancement paragraph for one prior felony conviction. The
jury assessed punishment at confinement for twenty-five years, and the trial court
sentenced Appellant accordingly. On appeal, Appellant asserts that the trial court
erred when it (1) denied his motion for a mistrial, (2) included a limitation in the
jury instruction on self-defense, and (3) overruled his alleged Brady1 claims. We
affirm.
                                         I. Evidence at Trial
        Appellant, Floyd Patterson (Flo), and Demarques Donte Taylor (D-Train)
got into an argument one night. Appellant also got into an argument with Kerion
Harness that night. All were at the Little Elm Apartments in Abilene. Their
disagreements spilled over into the next day when Appellant and Kerion met in the
parking lot at Little Elm Apartments. The argument ended there in that parking lot
when Appellant shot and killed Kerion.
        Prior to the shooting, D-Train and Appellant had decided to go to Dallas;
they had parked D-Train’s car next to a dumpster in the parking lot at the Little
Elm Apartments to clean out the car. Jackie Lenius said that she, Kerion, and their
children went to a friend’s apartment at the complex and that Kerion went inside to
get marihuana. As they were leaving the complex’s parking lot, Kerion saw
D-Train and Appellant, and he stopped his car to talk to them. D-Train heard
Kerion say, “I heard you n-----s . . . came by . . . the Scroggins’ house . . . looking
for me.” D-Train responded that he was not looking for Kerion. Kerion then said
to Appellant, “I know you but you don’t know me,” and “I know you, n----r. You
don’t even know me.” 2             Flo then walked up and got into an argument with
Appellant over money. Appellant then walked upstairs to D-Train’s apartment;
Flo saw Appellant leave and return.
       Surveillance equipment 3 recorded Appellant when he walked up to
D-Train’s apartment and returned downstairs with a handgun in his hand; he also
had put on a hoodie. Flo and Appellant exchanged words about whether Appellant

       1
          Brady v. Maryland, 373 U.S. 83 (1963).
       2
          This was apparently a reference to a prior drug deal between Appellant and Kerion.
       3
        George Gonzales placed video surveillance equipment in his apartment window so he could
monitor his vehicle, which had been vandalized, and he maintained a log of his recordings. Gonzales said
he saw Appellant in the video come out with a gun in his hand.
                                                    2
would shoot Flo. Appellant remarked, “You right, you d--n right . . . I got mine”
as he displayed his handgun. Flo claimed to hear Appellant “cock” his handgun.
Kerion and Appellant argued, and Kerion said, “I heard ya’ll was looking for me.”
Kerion also said, “I’m from Louisiana; we don’t fight, we shoot.” Appellant lifted
his shirt and said, “you wanna shoot?” and he pulled his gun from his waistband;
Lenius asked, “[A]re you gonna shoot in front of my kids?” Appellant responded,
“[H]--l yeah.”
      Easter Marshall said that Appellant had a gun and that she saw him put a clip
in it during the argument. She said Flo, D-Train, Appellant, and Kerion were
talking when Kerion leaned down near the driver’s side door, which was open.
D-Train said that Kerion said, “F--k that” and turned and walked toward his car.
D-Train said that Lenius said, “Let’s go; f--k that s--t; don’t get that”; “[d]on’t get
that; let’s go,” as Kerion approached his car. Lenius denied that Kerion said
anything. According to Lenius, Kerion turned and reached for the car door, which
had to be opened from the inside. As Kerion reached to open the door, Appellant
shot him twice.     Kerion stumbled around his car and collapsed in the front
passenger seat.
      Neither D-Train nor Flo saw Kerion with a gun. Lenius denied that Kerion
threatened anyone and denied that he had a gun in the car. Lenius and Marshall
corroborated Flo’s and D-Train’s testimony that Appellant shot Kerion. After the
shooting, Appellant said to D-Train, “Let’s go, I just shot this n----r.” Appellant
ran off, but D-Train did not go with him. D-Train drove to his grandmother’s
house where he was later arrested by police.           Aleshia Barnes testified that
Appellant ran into her house, and asked to use the phone. Appellant told Barnes
that he had just “shot somebody,” and Appellant had a handgun in his jacket.
Barnes gave him the phone; he called someone and eventually left.
      Jamie McQueen testified that her cousin, Kathy Taylor, is married to
D-Train and that McQueen was at the Little Elm Apartments when shots were
fired; she and Taylor and their kids got into Kathy’s car and left. Once stopped in

                                          3
traffic, they picked up Appellant and then drove him to another apartment
complex. While in the car, Appellant said he had just shot someone. Once at the
apartment, Appellant got a ride to Dallas from Veronica Hardeman; 4 he gave the
gun to McQueen and Taylor, who threw it into a creek bed. They later directed
police to the location of the gun.
       Ernest Moscarelli, a detective with the Abilene Police Department,
responded to the scene. He spoke to Lenius, interviewed Flo and D-Train, and
later interviewed Taylor and McQueen. He also interviewed Hardeman twice,
once in his office and once in the video room. Lynn Beard, a Sergeant with the
Abilene Police Department, responded to the scene and helped interview people
and searched the complex. Sergeant Tony Lassetter, a police officer with the
Abilene Police Department interviewed Lenius at the scene. Detective Moscarelli
interviewed Hardeman, who he suspected was untruthful in her interview. He also
viewed the surveillance videotape and confirmed recovery of the gun from the
creek bed.
       Stephanie Hughes and Wallace McDaniel—the former, a forensic specialist,
and the latter, a criminalist officer—collected evidence at the scene, which
included shell casings, and recovered the gun from the creek bed. Amanda Flory, a
forensic specialist with Alliance Forensics Laboratory in Fort Worth, tested the
recovered handgun and the shell casings and found that they matched. Nizam
Peerwani, the medical examiner, conducted an examination and autopsy of Kerion;
he found no defensive wounds, but he found two gunshot wounds, one in the back
and the second in the right arm. The gunshot to the back killed Kerion.
       Appellant testified in his own defense and asserted that he shot Kerion
because he thought Kerion was going for a gun in his car. Appellant denied he
knew Kerion; testified that Kerion had threatened him the night before the shooting


       4
        Veronica Hardeman, who was friends with Appellant, picked him up at the Pebble Creek
Apartments and took him to Dallas after the shooting. Appellant told her he shot Kerion because he
thought Kerion was going for a gun, but Appellant told her he never saw a gun.
                                                4
and the day of the shooting; and explained that, when Kerion turned to go to his car
and reached inside the window of the driver’s door, Appellant shot him.
                                    II. Analysis
      We review a trial court’s denial of a motion for mistrial under an abuse of
discretion standard. Archie v. State, 221 S.W.3d 695, 699 (Tex. Crim. App. 2007);
Hawkins v. State, 135 S.W.3d 72, 77 (Tex. Crim. App. 2004). Appellate review of
error in a jury charge involves a two-step process. Abdnor v. State, 871 S.W.2d
726, 731 (Tex. Crim. App. 1994). We must first determine whether error occurred.
If so, we must then evaluate whether the error requires reversal. Id. at 731–32. To
establish reversible error under Brady, a defendant must show: (1) the State failed
to disclose evidence, regardless of the prosecution’s good or bad faith; (2) the
withheld evidence is favorable to him; and (3) the evidence is material, that is,
there is a reasonable probability that had the evidence been disclosed, the outcome
of the trial would have been different. Pena v. State, 353 S.W.3d 797, 809 (Tex.
Crim. App. 2011); Hampton v. State, 86 S.W.3d 603, 612 (Tex. Crim. App. 2002).
We will address each of Appellant’s issues sequentially.
      A. Issue One: Mistrial
      Appellant argues that the trial court erred when it denied his motions for
mistrial following comments made by the prosecutor in closing argument that
Appellant was a “murderer” and wanted the jury to “devalue life.” We apply an
abuse of discretion standard during review, and we will uphold the denial of a
motion for mistrial if it is within the zone of reasonable disagreement. Archie, 221
S.W.3d at 699 (citing Wead v. State, 129 S.W.3d 126, 129 (Tex. Crim. App.
2004)). “Only in extreme circumstances, where the prejudice is incurable, will a
mistrial be required.” Hawkins, 135 S.W.3d at 77.
      The law provides for, and presumes, a fair trial free from improper argument
by the prosecuting attorney. Long v. State, 823 S.W.2d 259, 267 (Tex. Crim. App.
1991). Permissible jury argument falls into one of four areas: (1) summation of the
evidence; (2) reasonable deduction from the evidence; (3) an answer to the

                                         5
argument of opposing counsel; or (4) a plea for law enforcement. Brown v. State,
270 S.W.3d 564, 570 (Tex. Crim. App. 2008); Cannady v. State, 11 S.W.3d 205,
213 (Tex. Crim. App. 2000). Even when an argument exceeds the permissible
bounds of these approved areas, it is not reversible unless the argument is extreme
or manifestly improper, violates a mandatory statute, or injects into the trial new
facts harmful to the accused. Wesbrook v. State, 29 S.W.3d 103, 115 (Tex. Crim.
App. 2000). The remarks must have been a willful and calculated effort on the part
of the State to deprive Appellant of a fair and impartial trial. Id. (citing Cantu v.
State, 939 S.W.2d 627, 633 (Tex. Crim. App. 1997)).
      Instructions to the jury will generally cure most improprieties that occur
during trial, and we presume that a jury will follow the judge’s instructions.
Gamboa v. State, 296 S.W.3d 574, 580 (Tex. Crim. App. 2009). A mistrial is an
appropriate remedy only in extreme circumstances and is reserved for a narrow
class of highly prejudicial and incurable errors. Hawkins, 135 S.W.3d at 77. If the
harm caused by an improper jury argument is incurable, a motion for mistrial
preserves error for appellate review. Cruz v. State, 225 S.W.3d 546, 548 (Tex.
Crim. App. 2007); Young v. State, 137 S.W.3d 65, 70 (Tex. Crim. App. 2004). In
determining whether improper jury argument warrants a mistrial, the Mosley court
balanced three factors: (1) severity of the misconduct (the magnitude of the
prejudicial effect of the prosecutor’s remarks); (2) measures adopted to cure the
misconduct (the efficacy of any cautionary instruction by the judge); and (3) the
certainty of conviction absent the misconduct (the strength of the evidence
supporting the conviction). Mosley v. State, 983 S.W.2d 249, 259 (Tex. Crim.
App. 1998).
      The prosecutor asserted that Appellant wanted the jury to “devalue life” and
also called him a “murderer” on three separate occasions. None of these comments
were proper jury argument. See Brown, 270 S.W.3d at 570; Cannady, 11 S.W.3d
at 213. Defense counsel objected the first time when the prosecutor said that
Appellant wanted the jury to “devalue life”; the trial court sustained the objection

                                         6
and provided an instruction to disregard. Appellant moved for mistrial, which was
denied. When the prosecutor again gave an improper jury argument by calling
Appellant a “murderer,” defense counsel objected, and the court again instructed
the jury to disregard and told the jury to decide the case on the evidence. Appellant
again moved for a mistrial, which was denied. The third time the prosecutor gave
an improper jury argument was when he called Appellant a “murderer” twice in
short succession; the trial court instructed the prosecutor to “restrict the
characterizations.” Appellant moved for mistrial a third time, and the trial court
denied the motion.
      Under the first Mosley factor, we conclude that the prosecutor’s comments
were both improper and prejudicial. See Mosley, 983 S.W.2d at 258–60. Under
the second Mosley factor, the trial court properly instructed the jury twice to
disregard the prosecutor’s comments. Id. at 259–60. After the second objection,
the trial court essentially instructed the jury it was the jury’s decision to resolve
facts and determine if Appellant was guilty of the offense charged. All of these
instructions cured the errors by the prosecutor, which although improper and
prejudicial, were isolated and occurred in short succession. Id.; see Gamboa, 296
S.W.3d at 580.
      Under the final Mosley factor, we observe that the prosecutor did not inject
new or harmful facts into the trial and did not violate a mandatory statute. See
Mosley, 983 S.W.2d at 258–60. His comments were made in connection with his
summation of evidence at the end of his argument, in which he argued that
Appellant had committed murder beyond a reasonable doubt when he shot Kerion
in the back without justification. Given the evidence the State amassed against
Appellant and Appellant’s own testimony, we hold that the trial court did not abuse
its discretion when it denied Appellant’s motions for mistrial. Even if it did, any
error was harmless because it was not incurable, did not affect Appellant’s
substantial rights, and did not deprive him of a fair trial.       Id.; see TEX. R.
APP. P. 44.2(b); Hawkins, 135 S.W.3d at 77. We overrule Appellant’s first issue.

                                         7
        B. Issue Two: Alleged Jury Charge Error
        Appellant asserts that the trial court erred when it included an instruction in
the jury charge5 that limited Appellant’s right to self-defense under Section
9.31(b)(5)(A) of the penal code. TEX. PENAL CODE ANN. § 9.31(b)(5)(A) (West
2011). Self-defense is a justification for conduct that would otherwise be criminal.
See id. §§ 9.02, 9.31. “[A] person is justified in using force against another when
and to the degree [he] reasonably believes the force is immediately necessary to
protect [himself] against the other’s use or attempted use of unlawful force.” Id.
§ 9.31(a). But “[t]he use of force against another is not justified . . . if the actor
sought an explanation from or discussion with the other person concerning the
actor’s differences with the other person while the actor was” unlawfully carrying
a weapon under Section 46.02. Id. § 9.31(b)(5)(A). “A person commits an offense
if the person intentionally, knowingly, or recklessly carries on or about his or her
person a handgun . . . if the person is not: (1) on the person’s own premises or
premises under the person’s control.” Id. § 46.02(a)(1) (West Supp. 2014).
        A charge limiting a defendant’s right of self-defense is properly given when
(1) self-defense is an issue, (2) there are facts in evidence that show the defendant
sought an explanation from or discussion with the victim concerning their
differences, and (3) the defendant was unlawfully carrying a weapon.                                   Id.
§ 9.31(b)(5)(A); Davis v. State, No. 05-10-00732-CR, 2011 WL 3528256, at *10
(Tex. App.—Dallas Aug. 12, 2011, pet. ref’d) (not designated for publication);
Lee v. State, 259 S.W.3d 785, 789 (Tex. App.—Houston [1st Dist.] 2007, pet.
ref’d). To determine whether the limitation was warranted, we view the evidence
in the light most favorable to giving the instruction. See Fink v. State, 97 S.W.3d
739, 743 (Tex. App.—Austin 2003, pet. ref’d). If there is any evidence raising a


        5
         The trial court shall “deliver to the jury . . . a written charge distinctly setting forth the law
applicable to the case [and] not expressing any opinion as to the weight of the evidence.” TEX. CODE
CRIM. PROC. ANN. art. 36.14 (West 2007). A trial court must instruct the jury on statutory defenses,
affirmative defenses, and justifications when raised by the evidence. Walters v. State, 247 S.W.3d 204,
208–09 (Tex. Crim. App. 2007).
                                                    8
fact issue on the limitation, an instruction should be submitted. Bumguardner v.
State, 963 S.W.2d 171, 175–76 (Tex. App.—Waco 1998, pet. ref’d).
      When we review a claim of jury charge error, we engage in a two-step
process. First, we determine whether error exists, and then we determine whether
sufficient harm resulted from the error to require reversal. Barrios v. State, 283
S.W.3d 348, 350 (Tex. Crim. App. 2009); Olivas v. State, 202 S.W.3d 137, 143
(Tex. Crim. App. 2006); Abdnor, 871 S.W.2d at 731–32; Almanza v. State, 686
S.W.2d 157, 171 (Tex. Crim. App. 1985). We do not reach the harm issue,
however, unless we first find error in the charge. See Barrios, 283 S.W.3d at 350.
If the error in the charge was the subject of a timely objection, reversal is required
if there is some harm to the defendant because of the error. CRIM. PROC. art. 36.19
(West 2006); Ovalle v. State, 13 S.W.3d 774, 786 (Tex. Crim. App. 2000);
Almanza, 686 S.W.2d at 171. Appellant objected to the inclusion of the instruction
and preserved error.
      Appellant was unlawfully carrying a gun when he shot Kerion, but he argues
the limiting instruction was improper because he did not seek a discussion with
Kerion over differences. In Hernandez, the court held that a trial court did not err
when it submitted the instruction because Hernandez and another person, Omar,
had a disagreement over who had some guns that belonged to Gilberto.
Hernandez v. State, 309 S.W.3d 661, 665 (Tex. App.—Houston [14th Dist.] 2010,
pet. ref’d). Hernandez claimed that, although Gilberto asked him to speak to
Omar, the differences were between Omar and Gilberto and that, therefore, the
limiting instruction was improper. Id. at 64–65. The appellate court rejected that
assertion and held that a discussion between Appellant and Omar satisfied the
statute and that the trial court properly submitted the instruction. Id. at 665–66.
The day before the shooting, Kerion and Appellant argued and threatened each
other. The next day, while Appellant and D-Train emptied D-Train’s car of trash,
Kerion parked his car nearby and approached them; a short time later, Appellant
went into D-Train’s apartment, got a gun, and returned. Kerion asked D-Train and

                                          9
Appellant if they were looking for him; D-Train said no, and Appellant argued
with Kerion.    Kerion said, “F--k that” and started to walk toward his car.
Appellant shot Kerion in the back as Kerion leaned into his car. The trial court did
not err when it submitted the instruction. See Hernandez, 309 S.W.3d at 665.
      Even if we were to hold that the trial court erred in giving the limiting
instruction, which we do not, the result would be no different. See Ovalle, 13
S.W.3d at 786; Almanza, 686 S.W.2d at 171. In evaluating whether there was
some harm from jury charge error, we should consider “the entire jury charge, the
state of the evidence, including the contested issues and weight of probative
evidence, the argument of counsel and any other relevant information revealed by
the record of the trial as a whole.” Barron v. State, 353 S.W.3d 879, 883 (Tex.
Crim. App. 2011) (quoting Almanza, 686 S.W.2d at 171). Appellant shot Kerion
following an argument. The medical examiner testified that Kerion died from a
gunshot wound.     The police found shell casings at the scene and recovered
Appellant’s gun; ballistics testing matched them to each other. No one, not even
Appellant, testified that Kerion had a gun when he was shot. After a review of the
evidence, the jury charge, the contested issues, and the arguments of counsel, we
note that the evidence was disputed but that, even if the instruction was in error
and should not have been part of the jury charge, there was no harm. We overrule
Appellant’s second issue.
      C. Issue Three: Alleged Brady Violation
      Appellant asserts that a Brady violation occurred when the State did not
disclose that a witness, Veronica Hardeman—who had been told by Appellant that
he saw someone get in the victim’s car, get a gun, and hide the gun in the bushes—
had given that information to law enforcement. Appellant also argues that a
second Brady violation occurred when the State failed to disclose that Sergeant
Beard had heard rumors about a gun in the victim’s car that had been taken and
hidden at the apartment complex. Both violations, Appellant claims, prejudiced
him because the State suppressed material evidence that was favorable to him.

                                        10
      The State has an affirmative duty to disclose exculpatory evidence that is
material either to guilt or punishment. Brady, 373 U.S. at 86. Brady requirements
extend to both impeachment and exculpatory evidence, and no request is required
by the defendant. United States v. Bagley, 473 U.S. 667 at 676–77 (1985); United
States v. Agurs, 427 U.S. 97, 111–12 (1976); Harm v. State, 183 S.W.3d 403, 409
(Tex. Crim. App. 2006). Prosecutors have a duty to learn of Brady evidence
known to others acting on the State’s behalf in a particular case. Kyles v. Whitley,
514 U.S. 419, 437–38 (1995). The State’s duty to reveal Brady material attaches
when the information comes into its possession, not when requested. Thomas v.
State, 841 S.W.2d 399, 407 (Tex. Crim. App. 1992).
      As an initial procedural matter, when a defendant asserts during trial that a
Brady violation has occurred, he is entitled to a recess of the trial to obtain
production of the material. Crawford v. State, 892 S.W.2d 1, 4 (Tex. Crim. App.
1994). A defendant must request a continuance or a recess to protect due process;
otherwise, the complaint about the State’s failure to disclose information is waived.
Payne v. State, 516 S.W.2d 675, 677 (Tex. Crim. App. 1974); State v. Fury, 186
S.W.3d 67, 74 (Tex. App.—Houston [1st Dist.] 2005, pet. ref’d). A defendant’s
failure to request a continuance indicates the tardy disclosure was not prejudicial.
Fury, 186 S.W.3d at 73–74. In this case, the trial court held a Brady hearing, and
defense counsel questioned two police officers but never requested a continuance
or a recess. Appellant has waived error. Payne, 516 S.W.2d at 677; Fury, 186
S.W.3d at 74.
      But even if we are incorrect, and Appellant had preserved error, his Brady
claims still fail. First, the information that Hardeman testified about came from
Appellant. Appellant told her that he shot Kerion because he thought Kerion was
going for a gun but that he never saw a gun. Hardeman did not cooperate with
police and did not initially tell them that Appellant told her someone had taken a
gun from Kerion’s car and hidden it in the bushes; this occurred in a later
interview. The State does not have a duty to disclose evidence, if the defendant

                                         11
actually knew of the exculpatory evidence or could have accessed it from other
sources. Pena, 353 S.W.3d at 810. If Appellant failed to investigate information
he knew or should have known, then there is no Brady violation. Dalbosco v.
State, 978 S.W.2d 236, 238 (Tex. App.—Texarkana 1998, pet. ref’d).
      Second, Appellant claimed he was unaware of the rumors Sergeant Beard
had heard and claimed his trial would have been different had this information
been disclosed. To show a Brady violation, Appellant must establish that the State
suppressed material evidence favorable to him. Harm, 183 S.W.3d at 406 (citing
Little v. State, 991 S.W.2d 864, 866 (Tex. Crim. App. 1999); Thomas, 841 S.W.2d
at 402–03). The materiality of the undisclosed information is not sufficiently
proven by showing a mere possibility that the undisclosed information might have
helped in the defense or might have affected the outcome of the trial. Hampton, 86
S.W.3d at 612. When evaluating whether the materiality standard is satisfied, we
balance the strength of undisclosed evidence against evidence supporting the
conviction. Id. at 613. When such evidence is disclosed during trial, the issue is
whether the defendant was prejudiced by the late disclosure. Little, 991 S.W.2d at
867. But the question is not whether the defendant would more likely than not
have received a different verdict with the undisclosed evidence, but whether, in its
absence, he received a fair trial—understood as a trial resulting in a verdict worthy
of confidence. Kyles, 514 U.S. at 434; Pena, 353 S.W.3d at 812 n.11. We analyze
the alleged Brady violation in light of all the other evidence adduced at trial.
Hampton, 86 S.W.3d at 612–13.
      After the shooting, Officer Wilson spoke to Hardeman, who mentioned
nothing about a gun in the bushes at the Little Elm Apartments. Later, Detective
Moscarelli interviewed Hardeman twice; his notes about the second interview
reflected that she claimed Appellant had told her someone had taken a gun from
Kerion’s car and hidden it in the bushes at the apartment complex. Detective
Moscarelli questioned the validity of Hardeman’s statements because she had
initially denied any involvement, she was evasive and uncooperative, her

                                         12
comments about the gun in the bushes were not specific, and she said she got the
information from Appellant.
      Detective Moscarelli ordered a search of the apartment complex, but a gun
was never recovered there.      John Clark, a detective with the Abilene Police
Department, testified that he and several other officers were sent to the apartment
complex after the shooting to look for a gun on the property. Officer Beard told
him where to search, but no gun was recovered there. Austen Walker, a detective
with the Abilene Police Department, searched the entire complex for evidence but
did not find a gun there. Sergeant Beard said that, although he had heard a rumor
about a gun on the property, he could get no names of people to interview about
the rumor. The police did not follow up on the rumor because no witness had
described the victim as having a gun at the time of the shooting.
      Appellant shot and killed Kerion.       He did so after he got a gun from
D-Train’s apartment and came back to D-Train’s car to continue his argument with
Kerion—an argument that ended in Kerion’s murder.             Appellant’s gun was
recovered; the shell casings matched it. No one testified that Kerion had a gun in
his hand when he was shot, and his girlfriend testified there was no gun in the car.
The police found no gun at the apartment complex and no witness who would
corroborate the rumor, which originated with Appellant. Appellant claimed self-
defense and received a self-defense instruction, but the jury decided that issue
against him.    Appellant has not explained how an earlier disclosure of the
complained-of information prejudiced him or would have made any difference at
trial. We have reviewed the evidence for and against the conviction and the
evidence that Appellant claims was a Brady violation, and we hold there was no
violation. But even if we are incorrect, Appellant was not prejudiced by the tardy
disclosure. We overrule Appellant’s final issue.




                                         13
                              III. This Court’s Ruling
      We affirm the judgment of the trial court.



                                                   MIKE WILLSON
                                                   JUSTICE

March 31, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        14